                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:19-CV-155-BO


DEAN CHRISMON, on behalf of himself          )
and those similarly situated,                )
                       Plaintiff,            )
                                             )
V.                                           )                      ORDER
                                             )
MEADOW GREENS PIZZA, LLC, et al. ,           )
              Defendants.                    )


       This cause came before the undersigned for telephonic hearing on June 22, 2020,

following notification that the location of the class action settlement fairness hearing scheduled

for July 7, 2020, has changed from the United States Courthouse at Elizabeth City to the United

States Courthouse at Raleigh. As discussed at the telephonic hearing, notice of the change in

location of the July 7, 2020, hearing will be provided to class members as follows:

       •    Class counsel shall notify by emai l all class members who provided an email address;
       •    An announcement shall be posted on the Court' s website as soon as practicable and
            will be removed on the day following the hearing;
       •    A sign shall be posted at the United States Courthouse at Elizabeth City notifying
            class members of the change in location and instructing them to call the Clerk' s
            Office in Raleigh.
The joint motion for leave to appear at the fairness hearing by telephone [DE 35] is also

GRANTED.

SO ORDERED, this     U     day of June, 2020.



                                             TERRENCE W. BOYLE
                                             CHIEF UNITED STA TES DISTRIC




           Case 5:19-cv-00155-BO Document 39 Filed 06/23/20 Page 1 of 1
